t c memo united_states tax_court vanalco inc a delaware s_corporation richard l smith tax_matters_person petitioner v commissioner of internal revenue respondent docket no filed date richard l mull and ronald l berenstain for petitioner william a mccarthy and kenneth p dale for respondent memorandum opinion parr judge respondent issued two notices of final s_corporation administrative adjustment fsaa to the tax_matters_person of vanalco inc vanalco determining adjustments of dollar_figure and dollar_figure to the ordinary_income of vanalco for and respectively after a concession ’ the issues for decision are whether vanalco may deduct or must capitalize the costs of replacing the linings of its aluminum reduction cells we hold these costs must be capitalized whether vanalco may deduct or must capitalize the costs of replacing substantial portions of the brick floors of its cell rooms with fondag cement we hold these costs must be capitalized whether vanalco may deduct or must capitalize the cost of replacing a portion of its ingot plant roof we hold this cost may be deducted background this case was submitted fully stipulated under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference vanalco is an s_corporation whose principal office was located in vancouver washington at the time the petition was filed petitioner richard l smith whose mailing address was lexington massachusetts at the time he filed the petition is vanalco's tax_matters_person ‘the parties agree that dollar_figure of the adjustment in the fsaa is not in dispute 7unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar vanalco is in the business of smelting aluminum in vanalco purchased its smelting facility from alcoa which had begun operations at this facility in the basic elements required to make aluminum are alumina electrical energy and carbon the chemical process involved in the production of aluminum is electrolysis in the smelting process large buckets carried by overhead cranes bring alumina to hoppers positioned on top of reduction cells cells the hoppers feed the alumina into the center of each cell where it is dissolved ina bath of a molten cryolite solution bath an anode which is a cubical carbon block attached to a copper rod is introduced into the cell and electrical current is passed from the anode through the alumina- cryolite solution and into a cathode cathodes are carbon blocks that line the bottom of the cell the electrical current flows out of the cathode through embedded steel collector bars then through a riser and into the anode in the next cell the electrical current reduces the alumina to aluminum and oxygen and this process produces aluminum continuously every other day the molten metal is removed from the cells and transferred to a casting area called the ingot plant the plant in the plant the molten metal may be either poured into molds directly and allowed to solidify or combined with other alloys and cast into pig or log shapes vanalco use sec_636 low current density lcd cells and n-40 cells in its smelting operation the lcd cells are oblong steel shells approximately feet in length feet in height and more than feet in width that sit on steel cradles over which anodes hang from a large steel superstructure the n-40 cells essentially are the same as the lcd cells except that the n-40 cells are approximately feet shorter the interior of each shell is covered with a cell lining the cells are in rooms which are areas that each contain cells in the rooms each cell is placed within to inches of another cell two rooms of cells are connected together ina pot line by bus bars through which electricity flows thus cells make up each pot line and the cells in each pot line share the same electrical current the cells are arranged in such a way that any cell can be bypassed when circumstances warrant a cell is bypassed or shunted from the line by disconnecting the riser from the superstructure and redirecting the flow of electricity on average or cells are shunted out of line for replacement of their linings at any given time however vanalco cannot operate its system on a sustained basis without substantial modifications to its electrical system unless a minimum of cells are in operation the cell lining replacement the voltage of the cells is monitored to ensure that the cells are operating properly when the voltage in a cell cannot be maintained at a certain level or within a specified range it generally indicates that something 1s wrong with the cell lining in this circumstance if all other attempts to restore the proper operation of the cell fail the cell will be bypassed and removed from service to have its lining replaced when a cell ceases to operate properly and a sample of the molten aluminum shows an iron content above a certain level it is most likely that the cell lining has eroded to expose the steel collector bars or the shell at this point the lining is burned or eroded to the point where a substantial number of the cathode blocks are no longer recognizable if the lining is not replaced in this circumstance the cell eventually will rupture and molten metal will spill onto the floor the following materials make up the cell lining cathode blocks made of carbon steel collector bars refractory brick made of silicate material castable refractory steel plate cathode blocks make up the bulk of the cell lining for instance each lcd cell requires blocks that are inches by inches by inches blocks that are inches by inches by inches block that is inches by inches by inches blocks that are inches by inches by inches and blocks that are inches by inches by inches insulation board carbon sidewall blocks carbon lining paste and various nuts and bolts once it is determined that the cell lining must be replaced the cell is shunted from the pot line and the carbon anodes are removed the cell is allowed to cool for hours and then water is added to further cool the cell and to soften the lining materials the steel superstructure and the cell shields are removed next and repairs if required are made to the superstructure the cell lining crew the crew then removes the cooled solidified electrolyte and aluminum metal from the cell cavity and the cell is dug with pot diggers to remove the remaining cell lining once the lining has been removed the shell and shell cradle are taken to the shell repair area for any necessary repairs a repaired shell and shell cradle are put in the vacant place in the pot line and the replacement lining is installed in layers first the bottom of each shell is lined with two layers of insulating block and a layer of sheet metal is placed on top of the insulating block to form a vapor barrier next two layers of heavy refractory fire brick are added on top of the metal vapor barrier and the cathode blocks with embedded steel connector bars are placed in rows on top of the refractory fire vanalco employs between and workers on the crew brick the crew then installs the carbon sidewall blocks around the sides of the shell to cover the area from the cathode blocks to the top of the shell finally the crew rams paste around and between the cathode blocks to create a smooth solid cell cavity after the lining is replaced the collector bars are connected to a ring bus the steel superstructure is reinstalled above the cell new anodes are hung from the superstructure and the cell shields are reinstalled over the shell finally the cell is reconnected to the pot line however the relined shell is not operational until the replacement lining and cathode blocks have baked for hours the average time for a cell to be out of service for replacement of its lining i sec_15 days unless otherwise noted the and replacement costs including labor and allocable overhead for the cell components and the average useful_life in years for each component are as follows component cost average life cell lining ‘dollar_figure cell cradle big_number shell big_number carbon anode big_number anode assembly copper rods big_number steel stub sec_423 bolt sec_249 nuts cast iron cell shield anode clamp flexible strap big_number ring bus big_number riser -6 ore bin big_number superstructure big_number alumina feeder big_number total dollar_figure ' in addition to this cost for installing a replacement cell lining vanalco paid approximately dollar_figure per failed cell to tear out the exhausted lining plus some miscellaneous costs substantial repairs have been made to the cell cradles since they were placed_in_service the end sections of each shell have been in service for approximately years and have been repaired many of the center sections have been replaced within the last years the carbon anodes have a useful_life of days the expense of this component is not at issue these components were not replaced during the years at issue the dollar amounts reflect the replacement costs vanalco extended the length of the ore bins and the superstructures by approximately feet except for the extensions the ore bins and superstructures have been in service for approximately years ’ approximately percent of the alumina feeder must be replaced every or years the remaining portion has been in service for approximately years vanalco reported a repair expense of dollar_figure for the cost of replacing the linings of cells in and dollar_figure for the cost of replacing the linings of cells in the cell room floors vanalco has cell rooms ’ which are each approximately feet in length and feet in width each cell room is divided lengthwise into three sections---a center section with the cells a section to one side called the tap end and a narrower the cell rooms are numbered and section on the other side called the duct end the tap end of the cell room is an area where molten metal is tapped excess bath and wasted anodes are placed after removal from the cells and front-end loading machines operate the tap ends vary in size from big_number to big_number square feet originally each cell room had a concrete subfloor strengthened with iron rebar overlaid with bricks the brick layer acted as insulation to prevent electrocution by contact with the rebar in the subfloor alcoa used this type of floor for over years and employed a full-time brick replacement crew to maintain the integrity of the brick insulation however in part because of the introduction of mechanical equipment and in part because of direct contact with wasted anodes and with molten aluminum and bath the brick layer became so worn that it was hazardous in some places the brick layer was worn down to expose the concrete and rebar subfloor which created a risk of electrocution furthermore the surface of the floor was very irregular because of the replacement of many bricks over many years as a result of the uneven surface vanalco reported accidents due to falls in the first half of vanalco repaired the floor by replacing bricks and also tried patching areas with portland cement portland cement did -- - not prove to be a satisfactory substitute because it required weeks to cure fully and it could not withstand heavy use accordingly vanalco decided to replace sections of the brick layer with fondag cement fondag cement is more pliable than regular cement and it sets much more quickly and is easier to use moreover like brick fondag cement acts as an insulator in comparison to brick however fondag cement is a much superior material for an insulating floor covering for instance fondag cement floors are easier and quicker to repair than brick floors because as small areas of the fondag cement floor wear down the small areas can be made to match the level of the less worn unrepaired surrounding floor surface without having to replace a large area as is necessary with brick floors in addition the fondag cement floor can be made more level than the brick floor which improves safety and allows the use of labor-saving mechanical cleaning equipment most importantly fondag cement becomes electrically nonconductive in hours compared to or more days for brick vanalco removed and replaced the bricks with fondag cement ‘fondag cement contains approximately to percent alumina to percent calcium oxide to percent ferrous oxide and ferric oxide and to percent silicon dioxide on the following floor sections year cell room no floor section tap end tap end center tap end and center tap end tap end and center tap end center tap end and center center thus by the brick floors of all the tap end and center sections were removed and replaced with fondag cement floors vanalco reported repair expenses of dollar_figure and dollar_figure for the cost of the replacements in and respectively the ingot plant roof molten metal is tapped into large crucibles and transported by large forklift trucks from the cell rooms to the plant in the plant the molten metal is either poured directly into pound ingot molds and allowed to solidify or it is placed into furnaces where the metal is alloyed and then cast into either pound ingots or cylindrical billets finally the finished metal whether in ingot or billet form is prepared for shipment the plant is an independent structure that has a different type of roof than the adjoining buildings because of the potential of fire from a molten metal explosion the plant's big_number square-foot roof must be made of fire-resistant material the roof must also be without leaks as rain water hitting the molten aluminum could cause an explosion that would spray molten metal over the plant thus a leak in the plant roof could result in damage to plant equipment and would present a significant safety hazard to plant employees during and vanalco removed and replaced big_number square feet of roof decking and big_number square feet of roofing material in vanalco removed and replaced big_number square feet of roof decking and roofing material in vanalco removed and replaced big_number square feet of roof decking and roofing material in vanalco removed and replaced big_number square feet of roof decking and roofing material ’ thus during the period through vanalco removed and replaced big_number square feet of roof decking and big_number square feet of roofing material ’ thus during and vanalco replaced dollar_figure percent of the roof decking and dollar_figure percent of the roofing material in vanalco replaced dollar_figure percent of the decking and roofing material in it replaced dollar_figure percent and in it replaced dollar_figure percent the original plant roof had corrugated sheet metal roof- support decking however at the time vanalco repaired the roof areas the pattern of the original metal support decking was not available because of the unavailability of the original material vanalco used by 6-inch tongue-and-groove fire resistant wood decking to replace the corrugated metal decking vanalco reported a repair expense of dollar_figure for the removal and replacement of the roof material and decking in discussion sec_162 allows the deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-4 income_tax regs provides the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall be capitalized on the other hand sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made sec_263 and such an amount is a capital_expenditure that is taken into account through inclusion in inventory costs or a charge to capital accounts or basis sec_1_263_a_-1 income_tax regs within the scope of sec_263 are those amounts paid_or_incurred to add to the value or substantially prolong the useful_life of property owned by the taxpayer or to adapt property to a new or different use see sec_1_263_a_-1 income_tax regs however sec_1_263_a_-1 income_tax regs specifically recognizes that amounts paid_or_incurred for incidental repairs and maintenance of property are not capital expenditures see sec_162 and sec_1_162-4 thus an expense which is incidental is currently deductible and is not a capital_expenditure if the repair is an improvement or replacement or if it increases the property's value or substantially prolongs its useful_life it is capital in nature and is not currently deductible see 72_tc_1 an important factor in determining whether the appropriate tax treatment is immediate deduction or capitalization is the taxpayer's realization of benefits beyond the year in which the expenditure is incurred see 503_us_79 400_f2d_686 10th cir this is not an absolute rule however as the benefits of expenditures considered to be currently deductible often extend beyond the current_year see united_states v wehrli supra the distinction between repairs and capital improvements has also been characterized as follows the test which normally is to be applied is that if the improvements were made to put the particular capital_asset in efficient operating condition then they are capital in nature if however they were made merely to keep the asset in efficient operating condition then they are repairs and are deductible 831_f2d_833 9th cir quoting 373_f2d_190 3d cir revg and remanding 45_tc_111 revg tcmemo_1986_128 see also illinois merchants trust co v commissioner 4_bta_103 in determining whether an expenditure is a capital one or is chargeable against operating income it is necessary to bear in mind the purpose for which the expenditure was made in 39_tc_333 the court articulated a test the plainfield--union test for determining whether an expenditure is capital by comparing the value use life expectancy strength or capacity of the property after the expenditure with the status of the property before the condition necessitating the expenditure arose see 108_tc_265 whether an expenditure may be deducted or must be capitalized is a question of fact see indopco inc v commissioner supra pincite norwest corp subs v commissioner supra pincite plainfield-union water co v commissioner supra pincite the supreme court has recognized that the decisive distinctions between current expenses and capital expenditures are those of degree and not of kind and that because each case turns on its special facts the cases sometimes appear difficult to harmonize indopco inc v commissioner supra pincite citations omitted thus courts have adopted a practical case-by-case approach in applying the principles of capitalization and deductibility norwest corp subs v commissioner supra pincite quoting wolfsen land cattle co v commissioner supra pincite accordingly we shall not attempt to harmonize the decided cases rather we shall discuss the facts as reflected in the record before us and arrive at a conclusion recognizing that we shall be engaging in an exercise in line drawing badger pipe line co v commissioner tcmemo_1997_457 replacement of the cell linings the parties agree on brief that the cell lining performs a function that is vital and integral to the smelting process the cell lining acts as the cathode and without the passage of electricity from the anode to the cathode there would be no electrolytic production of aluminum furthermore the cell will rupture and the molten metal will spill once the integrity of the lining is breached and the steel shell exposed unless the cell unit is taken out of operation and the lining is replaced the parties have stipulated that the cell linings have an average useful_life of approximately years and the cost of removing and replacing an exhausted lining is dollar_figure plus some miscellaneous costs thus the cell lining has a life that is independent of the cell unit as a whole and the cost of the lining as a percentage of the total cost of the cell unit is substantial moreover the evidence submitted shows that the replacement cell lining material is a very substantial portion of the cell unit cf badger pipe line co v commissioner supra relocation of approximately big_number feet of a 25-mile 16-inch pipeline 4_bta_910 replacement of many small parts to repair a large machine the parties agree on brief that the cell lining is not an asset separate from the cell unit however considering the facts and circumstances of this case the difference between the cell lining as a separate asset and as a substantial and essential component is one of semantics not substance cf ‘the replacement cell lining is dollar_figure percent of the cost of the rehabilitated cell unit dollar_figure dollar_figure dollar_figure dollar_figure -- - lasalle trucking co v commissioner tcmemo_1963_274 considerable evidence that trucking company's replacement components i1 e truck engines cabs and fuel tanks were independent capital assets whether the cell lining is a separate asset is not determinative of whether its replacement cost may be deducted or must be capitalized the cell unit comprises components with varying useful lives however the cell lining is an essential and substantial component without which the cell cannot function according to normal experience the cells operate for approximately years before the lining is exhausted once the lining fails the cell must be taken out of the pot line and cannot be put back in operation until the lining has been removed and replaced in an expensive time-consuming procedure cf 72_f2d_399 2d cir revg 23_bta_439 this inescapable cycle of exhaustion and restoration is repeated approximately every years by every cell consequently although some of the components of the cell may have useful lives longer than that of the cell lining the productive phase of each cell's cycle ends upon the exhaustion of its lining cf ruane v commissioner tcmemo_1958_175 in replacing the lining the cell essentially is rebuilt thereby obtaining a new life expectancy of years see electric energy inc v united_states cl_ct replacement of horizontal elements of a boiler prolonged its life and permitted commencement of a new 20-plus-year repair cycle ruane v commissioner supra in light of the facts of this case we find that replacing the cell linings cannot be classified as an incidental repair and the cost must therefore be capitalized see 31_tc_560 ruane v commissioner supra electric energy inc v united_states supra the cell room floors between and vanalco replaced the brick floors of the tap end and center sections of all its cell rooms with fondag cement in vanalco replaced the brick floors of the tap end area of cell room the center areas of cell rooms and and the tap end and center areas of cell rooms and in vanalco replaced the brick floors of the tap end areas of cell rooms and and the tap end and center areas of cell rooms and the substantial nature of the replacements during the years at issue tends to prove that they were more than incidental repairs see stark v commissioner tcmemo_1999_1 the parties have stipulated that the replaced areas of the floors were the areas that were subjected to the most mechanical equipment traffic and that the replacements were due in part to the introduction of the mechanical equipment repairs to the worn brick floors were unsatisfactory as the uneven floor surface produced a hazardous condition in comparison to the brick floors the fondag cement floors are easier to repair become electrically nonconductive much more quickly and provide a more level surface which enhances safety and allows the use of mechanical cleaning equipment it is clear that replacing the bricks with fondag cement provided a substantial functional improvement see 497_f2d_1386 see also 75_tc_497 technical superiority of welded rail when used to replace jointed rail is functionally a betterment the evidence shows that the old brick floors were worn out that patching was no longer practical and that the introduction of mechanical equipment required the use of a more suitable floor material the evidence also shows that the new floors were replacements and substantial improvements therefore the replacements were not merely repairs that kept the building in an ordinarily efficient operating condition see 20_tc_455 finally the new improved floors made the property more valuable to vanalco in its business because the fondag cement enabled vanalco to effect faster repairs and to use mechanical cleaning devices in addition to increasing the safety of its employees see id on the facts of this case we hold that vanalco must capitalize the costs of replacing the brick floors of its cell rooms with fondag cement the plant roof the plant roof is big_number square feet during the period through vanalco removed and replaced big_number square feet of roof decking and big_number square feet of roofing material in vanalco removed and replaced big_number square feet of roof decking and roofing material petitioner argues that the replacement of the portion of the roof in the year at issue was only to repair a leak and not part of a plan of rehabilitation respondent argues that the roof repair was more than patching a few leaks and that when this repair is considered with the roof repairs performed in through it is evident that vanalco had a plan to replace most of its roof over a period of years expenses_incurred as part of a general plan of rehabilitation modernization or improvement must be capitalized even though the same expenses if incurred separately would be deductible as ordinary and necessary see united_states v wehrli f 2d pincite norwest corp subs v commissioner t c pincite an asset need not be completely out of service or in total disrepair for the general plan_of_rehabilitation_doctrine to apply see norwest corp subs v commissioner supra whether a plan exists and whether an item is part of it are usually questions of fact to be determined by a realistic appraisal of all the surrounding facts and circumstances including the purpose nature extent and value of the work done see united_states v wehrli supra pincite at the time of the roof repair the plant was in operating condition and had been for many years see 37_tc_559 affd in part and revd in part 323_f2d_166 9th cir kaonis v commissioner tcmemo_1978_184 affd without published opinion 639_f2d_788 9th cir furthermore although portions of the roof were repaired over a period of years no repairs were made during therefore the repairs during the year at issue were not part of a continuous process of roof rebuilding nor is there any evidence to support a finding that repairing the plant roof was done in preparation or as part of a remodeling project cf norwest corp subs v commissioner supra pincite we agree with petitioner that the roof repair was not part of a general plan of rehabilitation however a finding that the roof replacement was not part of a general plan of rehabilitation does not mean that the replacement was not an improvement to the plant the cost of which - - must be capitalized in the year at issue vanalco removed and replaced approximately percent of the plant roof vanalco not only replaced the roofing material which provides protection from the rain but also the decking that supports the roofing material therefore the replacement included part of the roof structure there is no evidence that substitution of the by 6-inch wood decking for the corrugated metal provided a functional improvement to the roof or materially added to the value of the property within the meaning of the regulations see 47_tc_471 nor is there evidence to support a finding that replacement of a portion of the roof decking would appreciably prolong the life of the property the facts do not support a finding that the purpose of the repair was to put the roof in operation to the contrary the facts show that vanalco was performing ordinary maintenance to repair leaks as they appeared and to keep the roof in operating condition over its probable useful_life see id hable v commissioner tcmemo_1984_485 accordingly we find that the cost of repairing the plant roof is deductible as an ordinary_and_necessary_expense under sec_162 all other contentions in this case that have not been addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
